           Case 1:19-ml-01306-RBC Document 1 Filed 12/17/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



    IN RE APPLICATION OF USA PURSUANT                     ML No. _19-ML-1306_______________
    TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
    ONE PHONE NUMBER SERVICED BY
    GRASSHOPPER GROUP, LLC C/O
    LOGMEIN, INC.


Reference:      DOJ Ref. # CRM-182-66616; Subject Account: (775) 332-0274

                       APPLICATION OF THE UNITED STATES
                    FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

        The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Council of Europe, Convention on Cybercrime, opened for signature Nov. 23,

2001, T.I.A.S. 13174, C.E.T.S. 185 (entered into force for the United States Jan. 1, 2007)

(hereinafter, the “Convention”), to execute a request from the Portuguese Republic (“Portugal”).

The proposed Order would require Grasshopper Group, LLC c/o LogMeIn, Inc. (“PROVIDER”),

an electronic communication service and/or remote computing service provider located in

Boston, Massachusetts, to disclose certain records and other information pertaining to the

PROVIDER account associated with (775) 332-0274, as set forth in Part I of Attachment A to

the proposed Order, within ten days of receipt of the Order. 1 The records and other information

1
  On July 3, 2019, in Case No. 1:19-ml-751, the Court granted the government’s original application and
ordered Fusion Connect, Inc. to produce the documents as outlined in Part II of Attachment A to the
Court’s Order. Fusion Connect, Inc. responded to the served Order and stated that it did not in fact have
the requested records during the time period referenced in subsection B of Part II of Attachment A. As a
reseller, Fusion Connect, Inc. confirmed that it stopped servicing this phone number at the end of 2016
and the phone number reverted back to the original seller, Verizon Communications Inc. In turn, Verizon
Communications Inc. informed the government that Grasshopper Group, LLC c/o LogMeIn, Inc. serviced
the account associated with (775) 332-0274 during the operable time period. This application seeks the
same records requested in the government’s original filing, but from Grasshopper Group, LLC c/o
LogMeIn, Inc.
          Case 1:19-ml-01306-RBC Document 1 Filed 12/17/19 Page 2 of 7



to be disclosed are described in Part II of Attachment A to the proposed Order. In support of this

application, the United States asserts:

                       LEGAL BACKGROUND AND JURISDICTION

     1.        PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under § 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

     2.        This Court has jurisdiction to issue the proposed Order because it is “a court of

competent jurisdiction,” as defined in 18 U.S.C. § 2711. 18 U.S.C. § 2703(d). Specifically, the

Court “is acting on a request for foreign assistance pursuant to [18 U.S.C.] section 3512.”

18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court may issue “a warrant or

order for contents of stored wire or electronic communications or for records related thereto, as

provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application for execution of a request

from a foreign authority under this section may be filed . . . in the District of Columbia”).

     3.        Section 3512 provides:

               Upon application, duly authorized by an appropriate official of the
               Department of Justice, of an attorney for the Government, a Federal
               judge may issue such orders as may be necessary to execute a
               request from a foreign authority for assistance in the investigation
               or prosecution of criminal offenses, or in proceedings related to the
               prosecution of criminal offenses, including proceedings regarding
               forfeiture, sentencing, and restitution.

18 U.S.C. § 3512(a)(1). This application to execute Portugal’s request has been duly authorized

by an appropriate official of the Department of Justice, through the Criminal Division, Office of




                                                  2
           Case 1:19-ml-01306-RBC Document 1 Filed 12/17/19 Page 3 of 7



International Affairs, 2 which has authorized execution of the request and has delegated the

undersigned to file this application. The undersigned has reviewed the request and has

confirmed that it was submitted by authorities in Portugal in connection with a criminal

investigation and/or prosecution.

      4.        A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                        RELEVANT FACTS

      5.        Authorities in Portugal are investigating an unknown suspect(s) for fraud

offenses, which occurred from January 2018 to March 19, 2018, in violation of the criminal law

of Portugal, specifically, Articles 217 and 218 of the Criminal Code of Portugal. A copy of the

applicable laws is appended to this application. The United States, through the Office of

International Affairs, received a request from Portugal to provide the requested records to assist

in the criminal investigation and/or prosecution. Under the Convention, the United States is

obligated to render assistance in response to the request.




2
  The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).

                                                   3
           Case 1:19-ml-01306-RBC Document 1 Filed 12/17/19 Page 4 of 7



     6.        According to authorities in Portugal, a Portuguese luxury car collector (“victim”)

hired a consultant to search for new luxury automobiles and advise on the purchase of these

automobiles. In January 2018, the consultant saw an online advertisement for an automobile

made by Ferrari in the amount of EUR 825,000 (approximately USD 990,000) on a German

website.

     7.        With the victim’s approval, on January 22, 2018, the consultant contacted an

unknown person identified in the advertisement as Regina Meier (“Meier”), by sending an e-mail

message to the listed e-mail account r.meier@luxuryandexoticcarbroker.com. Meier informed

the consultant by e-mail that she only handled customs clearance and vehicle registration in

Germany and that the vehicle was located in Montana. In order to purchase the vehicle, Meier

advised the consultant to contact Brad Johnson (“Johnson”) through the e-mail address

sales@luxuryandexoticcarbroker.com. According to Meier, Johnson represented the company

LEC Broker and could assist with the purchase of the vehicle.

     8.        The consultant communicated with Johnson by first sending a message to the e-

mail address sales@luxuryandexoticcarbroker.com, and also subsequently calling the phone

number (775) 332-0274. After several e-mail messages and phone calls, the consultant and

Johnson agreed to a purchase price of USD 800,000. The victim signed a purchase agreement

that included a provision where the victim would pay ten percent of the vehicle’s cost as a

deposit before the vehicle could be seen and inspected. Accordingly, the consultant on behalf of

the victim, transferred USD 80,000 to a bank account provided by Johnson.

     9.        On March 11, 2018, the consultant flew to Great Falls, Montana in order to

inspect the vehicle. However, a representative from LEC Broker did not appear at the agreed-

upon location and the consultant’s calls to the phone number (775) 332-0274 went unanswered.



                                                4
          Case 1:19-ml-01306-RBC Document 1 Filed 12/17/19 Page 5 of 7



The purchase agreement indicated that LEC Broker was located at 798 Industrial Park Drive,

Carson City, Nevada. The consultant traveled to this address in Nevada and found an empty

parking lot.

    10.        Suspecting fraud, the consultant went to the Carson City Sheriff’s Office, where

he made a statement. According to Portuguese authorities, the Sheriff’s Office indicated that

other individuals had filed similar complaints pertaining to the company LEC Broker and the

aforementioned address.

    11.        The victim filed a criminal complaint with Portuguese authorities on March 19,

2018. The consultant provided Portuguese authorities with the documents sent by LEC Broker

and access to his e-mail account.

    12.        To identify the unknown suspect(s) and further their investigation, Portuguese

authorities request certain records for the phone number (775) 332-0274.

    13.        The provider that services the phone number (775) 332-0274 is PROVIDER.

                                    REQUEST FOR ORDER

    14.        The facts set forth above show that there are reasonable grounds to believe that

the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal investigation. Specifically, these items will help authorities in Portugal

identify and locate the individual(s) who are responsible for the criminal activity under

investigation, and to determine the nature and scope of that criminal activity. Accordingly, the

United States requests that PROVIDER be directed to produce all items described in Part II of




                                                 5
          Case 1:19-ml-01306-RBC Document 1 Filed 12/17/19 Page 6 of 7



Attachment A to the proposed Order within ten days of receipt of the Order.

                                                   Respectfully submitted,

                                                   VAUGHN A. ARY
                                                   DIRECTOR
                                                   OFFICE OF INTERNATIONAL AFFAIRS
                                                   OK Bar Number 12199

                                               By: _/s/ Jason F. Cunningham_____________
                                                   Jason F. Cunningham
                                                   Trial Attorney
                                                   MA Bar Number 673495
                                                   Office of International Affairs
                                                   Criminal Division, Department of Justice
                                                   1301 New York Avenue, N.W., Suite 800
                                                   Washington, D.C. 20530
                                                   (202) 616-3596 telephone
                                                   (202) 514-0080 facsimile
                                                   Jason.Cunningham@usdoj.gov




                                               6
          Case 1:19-ml-01306-RBC Document 1 Filed 12/17/19 Page 7 of 7



                   Relevant Provisions of the Criminal Code of Portugal


Article 217 – Swindling
   1. Who, with the intention of obtaining for himself or for [another] the illegitimate
      enrichment, by mistake or mistake facts that he has astutely provoked, to determine
      others to commit acts that causes him, or to cause another person property damage, shall
      be imprisoned up to three years or with a fine.
      …
Article 218 – Qualified Fraud

   1. Any person who practices the act referred to paragraph 1 of the preceding article shall be
      punished, if the pecuniary loss is of value, with up to five years imprisonment or a fine up
      to 600 days.

   2. The penalty is imprisonment of two to eight years if:
         a. The property damage is of a considerable high value;
      …
